Citation Nr: 1713214	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-251 87	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for low back disability.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral foot disability. 

3. Entitlement to service connection for low back disability. 

4. Entitlement to service connection for bilateral foot disability. 

5. Entitlement for compensable disability rating for corn in the left fourth/fifth interdigital space. 

REPRESENTATION

Veteran represented by:  William R. Fisher, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the Army National Guard from August 10, 1973 to February 1, 1997 with a period of active duty for training (ACDUTRA) from August 10, 1973 to December 31, 1997.  The Veteran did not serve on active duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for lower back and bilateral foot disabilities for lack of new and material evidence, and denied compensable rating for corn in the left fourth/fifth interdigital space, respectively. 

As explained in details below, the Board found sufficient new and material evidence to reopen the service connection claims for the Veteran's low back and bilateral foot disabilities.  

The issues of entitlement to service connection for low back disability, service connection for bilateral foot disability, and to compensable disability rating for a corn in the left fourth/fifth interdigital space are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal the September 2007 Board decision that denied service connection for low back and bilateral foot disabilities; this Board decision became final. 

2.   Evidence received since the September 2007, relates to a previously unestablished element of the claims and raises a reasonable probability of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The September 2007 Board decision that denied claims for service connection for a low back disability and a bilateral foot disability is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence has been received, and the claim for service connection for low back disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence has been received, and the claim for service connection for bilateral foot disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claims for entitlement for service connection of the low back and bilateral foot disabilities.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for entitlement for service connection for his low back and bilateral foot disabilities were denied pursuant to the Board's decision issued September 2007.  Service connection for the back disability was denied because the record lacked evidence to establish that the Veteran was injured during a period of ACDUTRA. Nor, was there medical evidence that establishes a nexus between his current disability and his military service.  With respect to his bilateral foot disability, the Board found that the nexus element of a service connection claim was not satisfied.  This Board decision was not appealed and it became final.

Since the Board's denial, a medical nexus opinion authored by Dr. F.G. has submitted in January 2017.  This opinion is new as it was not previously considered by the Board.  Furthermore, Dr. F.G's opinion states that the Veteran's current back and bilateral foot disabilities are related to his military service.  As such, it is evidence that goes to the nexus element of a service connection claim.  To the extent the claims were previously denied for lack of medical evidence of a nexus, Dr. F.G. constitutes material evidence. 

Therefore, in light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection f	or low back and bilateral foot disabilities. 


ORDER

The claim for service connection for low back disability is reopened. 

The claim for service connection for bilateral foot disability is reopened. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.  

A medical opinion from Dr. F.G from January 2017 states that the Veteran's current low back and bilateral disabilities are related to his active military service.  This opinion, however, is inadequate as it does not provide a complete rational for the conclusion.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, a VA medical examination is necessary to determine the current severity of the Veteran's service-connected corn in the left fourth/fifth interdigital space.  Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's low back disability. The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's low back disability at least as likely as not (a 50 percent or greater probability) related to his military service?  The examiner's opinion should specifically address the Veteran's lay statements. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral foot disability. The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Is the Veteran's bilateral foot disability at least as likely as not (a 50 percent or greater probability) related to his military service?  The examiner's opinion should specifically address the Veteran's lay statements. 

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected corn in the left fourth/fifth interdigital space.  The examiner should provide findings regarding all symptoms and describe the severity of each symptom.  

The Veteran's claims file must be made available to the examiner for review in connection with the examination. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case. 

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


